DETAILED ACTION
Advisory Action
The proposed amendment filed on February 17, 2021 has been fully considered but will not be entered because they raise new issues that would require further consideration and/or search.
Response to Arguments
In page 5, second paragraph bridging to page 6, last paragraph of applicant’s remarks, applicant argues that the proposed amendment has overcome all objection and rejections under 35 U.S.C 112 (a) and 112 (b). 
The argument has been fully considered but it is not persuasive toward the withdrawal of the objection and rejections because applicant’s argument with respect to claims 36-40, 42, 45, and 48-50 are moot since applicant has amended claims 36, 37, 38, and 40.  Claims 36, 37, 38, and 40 in the proposed amendment raise new issues that would require further consideration and/or search. For example, the phrases “wherein the probe set comprises two or more probes which are labeled with different identifying factors” and “wherein the two or more probes in the probe set hybridized to the target nucleic acid sequence are located overlapping or close to each other; enabling, the different identifying factors to produce a signal” in claim 36 have been changed to “wherein the probe set comprises two probes which are labeled with different 
identifying factors” and “wherein the two probes in the probe set hybridized to the target nucleic acid sequence are located overlapping or close to each other; enabling, after hybridizing the target nucleic acid sequence with the probe set in the hybridization solution, the different identifying factors to produce a signal” in the proposed amendment which are new limitations and have not been found in the amendment filed on August 20, 2020 (the amendment used for the final rejection). 
2.	Papers related to this application may be submitted to Group 1600 by facsimile transmission. Papers should be faxed to Group 1600 via the PTO Fax Center. The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 Fax Center number is (571)273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746. The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen, can be reached on (571)272-0731.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 23, 2020